Exhibit 10.9

 

ARIBA, INC.:

NOTICE OF STOCK OPTION GRANT UNDER THE

FREEMARKETS, INC.

SECOND AMENDED AND RESTATED STOCK INCENTIVE PLAN

 

You have been granted the following option to purchase shares of the Common
Stock of Ariba, Inc. (the “Company”):

 

Name of Optionee:

     «Name»

Total Number of Shares:

     «TotalShares»

Option Number:

     «Number»

Type of Option:

     Nonstatutory Stock Option

Date of Grant:

     «DateGrant»

Exercise Price Per Share:

     $«PricePerShare»

Vesting Commencement Date:

     «VestDay»

Vesting Schedule:

     This option becomes exercisable with respect to the first «CliffPercent»%
of the Shares subject to this option when you complete «CliffPeriod» months of
continuous service as an employee, consultant or director of the Company or a
subsidiary of the Company (“Service”) from the Vesting Commencement Date.
Thereafter, this option becomes exercisable with respect to an additional
«Percent»% of the Shares subject to this option when you complete each month of
Service.

Expiration Date:

     «ExpDate». (This option expires earlier if your Service terminates earlier,
as provided in the Stock Option Agreement.)

 

By accepting this option, you agree as follows:

 

1. This option is granted under and governed by the FreeMarkets, Inc. Second
Amended and Restated Stock Incentive Plan (the “Plan”) and the Stock Option
Agreement. Both of these documents are available on the Company’s internal web
site at http://web.ariba.com/stock.

 

2.

The Company may deliver by email all documents relating to the Plan or this
option (including, without limitation, prospectuses required by the Securities
and Exchange



--------------------------------------------------------------------------------

 

Commission) and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements). The Company may also deliver these documents by posting them on a
web site maintained by the Company or by a third party under contract with the
Company. The “FreeMarkets, Inc. Stock Option Plans—Summary and Prospectus” is
available on the Company’s internal web site at http://web.ariba.com/stock. If,
in the future, the Company posts documents required by law on a web site, it
will notify you by email.

 

3. You have read the Company’s Securities Trading Policy, and you agree to
comply with that policy (as it may be amended from time to time) whenever you
acquire or dispose of the Company’s securities. The Company’s Securities Trading
Policy is available on the Company’s internal web site at
http://web.ariba.com/stock.

 

2



--------------------------------------------------------------------------------

ARIBA, INC.:

STOCK OPTION AGREEMENT UNDER THE

FREEMARKETS, INC.

SECOND AMENDED AND RESTATED STOCK INCENTIVE PLAN

 

Tax Treatment   This option is a nonstatutory stock option, as provided in the
Notice of Stock Option Grant. Therefore, this option is not intended to qualify
as an incentive stock option under section 422 of the Internal Revenue Code.
Vesting   This option becomes exercisable in installments, as shown in the
Notice of Stock Option Grant. This option will not become exercisable for
additional shares after your Service has terminated for any reason. Term   This
option expires in any event at the close of business at Company headquarters on
the day before the 10th anniversary of the Date of Grant, as shown in the Notice
of Stock Option Grant. (It will expire earlier if your Service terminates, as
described below.) Regular
Termination   If your Service terminates for any reason except death, total and
permanent disability or termination for cause, then this option will expire at
the close of business at Company headquarters on the date three months after
your termination date. The Company determines when your Service terminates for
this purpose. Death   If you die as an employee, consultant or director of the
Company or a subsidiary of the Company, then this option will expire at the
close of business at Company headquarters on the date 12 months after the date
of death. Disability  

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

Termination for Cause   If your Service is terminated for cause (as defined in
the Plan), then this option will expire immediately, at the time of your
termination.

 

3



--------------------------------------------------------------------------------

Leaves of Absence
and Part-Time Work  

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on
Exercise   The Company will not permit you to exercise this option if the
issuance of shares at that time would violate any law or regulation. Notice of
Exercise  

When you wish to exercise this option, you must notify the Company in the
prescribed manner. Your notice must specify how many shares you wish to
purchase. Your notice must also specify how your shares should be registered.
The notice will be effective when the Company receives it.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment  

When you submit your notice of exercise, you must also pay the option exercise
price for the shares that you are purchasing. Payment may be made in one (or a
combination of two or more) of the following forms:

 

•      Your personal check, a cashier’s check or a money order.

 

•      Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to this option for financial reporting purposes.

 

4



--------------------------------------------------------------------------------

   

 

•      Irrevocable directions to a securities broker approved by the Company to
sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given in the manner prescribed by the Company.

 

•      Irrevocable directions to a securities broker or lender approved by the
Company to pledge option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the option exercise
price and any withholding taxes. The directions must be given in the manner
prescribed by the Company.

Withholding Taxes
and Stock Withholding   You will not be allowed to exercise this option unless
you make arrangements acceptable to the Company to pay any withholding taxes
that may be due as a result of the option exercise. With the Company’s consent,
these arrangements may include withholding shares of Company stock that
otherwise would be issued to you when you exercise this option. The value of
these shares, determined as of the effective date of the option exercise, will
be applied to the withholding taxes. Restrictions on
Resale   You agree not to sell any option shares at a time when applicable laws
or the Company’s Securities Trading Policy prohibit a sale. This restriction
will apply as long as your Service continues and for such period of time after
the termination of your Service as the Company may specify. Transfer of Option  

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Retention Rights   Your option or this Agreement does not give you the right to
be employed or retained by the Company or a subsidiary of the Company in any
capacity. The Company and its subsidiaries reserve the right to terminate your
Service at any time, with or without cause.

 

5



--------------------------------------------------------------------------------

Stockholder Rights   You, or your estate or heirs, have no rights as a
stockholder of the Company until you have exercised this option by giving the
required notice to the Company and paying the exercise price. No adjustments are
made for dividends or other rights if the applicable record date occurs before
you exercise this option, except as described in the Plan. Adjustments   In the
event of a stock split, a stock dividend or a similar change in Company stock,
the number of shares covered by this option and the exercise price per share may
be adjusted pursuant to the Plan. Applicable Law   This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions). The Plan and Other
Agreements  

The text of the Plan is incorporated in this Agreement by reference.

 

The Plan, this Agreement and the Notice of Stock Option Grant constitute the
entire understanding between you and the Company regarding this option. Any
prior agreements, commitments or negotiations concerning this option are
superseded. However, if you and the Company entered into a Severance Agreement,
then that Severance Agreement is not superseded and will continue to apply. This
Agreement may be amended only by another written agreement between the parties.

 

BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE, IN THE PLAN AND IN THE NOTICE OF STOCK OPTION GRANT.

 

6